10/09/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                       Assigned on Briefs September 1, 2020

              STATE OF TENNESSEE v. ALBERT O. DEWALT

                 Appeal from the Circuit Court for Dyer County
Nos. C07-216, 09-CR-107, 09-CR-108, 09-CR-274       Russell Lee Moore, Jr., Judge

                      ___________________________________

                          No. W2020-00309-CCA-R3-CD
                      ___________________________________

The Defendant, Albert O. Dewalt, pleaded guilty over the course of five years to multiple
charges: two counts of sale of cocaine weighing more than .5 grams (C07-216); two
counts of sale of cocaine weighing more than .5 grams (09-CR-107); one count of felony
possession with intent to deliver or sell cocaine weighing more than .5 grams (09-CR-
108); and one count of attempted second degree murder (09-CR-274). The trial court
imposed an effective sentence of twenty-two years. After multiple unrelated filings, in
2020, the Defendant filed a motion pursuant to Tennessee Rule of Criminal Procedure
36.1, seeking to amend his sentence for attempted second degree murder. The trial court
denied the Defendant’s motion on the grounds that he had agreed to his sentence and that
the Defendant had not stated a basis for relief. On review, having determined that the
Petitioner has failed to state a colorable claim for Rule 36.1 relief, we affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

Albert O. Dewalt, Only, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Danny H. Goodman, Jr., District Attorney General, for the appellee,
State of Tennessee.

                                      OPINION
                           I. Facts and Procedural History
       This case arises from four separate indictments which resulted in six convictions
spanning from 2007 to 2012: in case no. C07-216, the Defendant pleaded guilty to two
counts of sale of cocaine weighing more than .5 grams, resulting in concurrent twelve-
year sentences, which were eventually paroled to probation; in case no. 09-CR-107 which
the Defendant pleaded guilty to two counts of sale of cocaine weighing more than .5
grams, resulting in concurrent twelve-year sentences; in case no. 09-CR-108 the
Defendant pleaded guilty to one count of possession of cocaine with the intent to sell or
deliver, resulting in a twelve-year sentence; and in case no. 09-CR-274 the Defendant
pleaded guilty to attempted second degree murder, resulting in a ten-year prison sentence.

      The trial court ordered that the Defendant’s sentences in case nos. 09-CR-107, 09-
CR-108, and C07-216 be served concurrently. The trial court ordered that his ten-year
sentence in case no. 09-CR-274 be served consecutively to his concurrent twelve-year
sentences for a total effective sentence of twenty-two years; this effective sentence was
ordered to be served concurrently with a federal sentence.

        In 2013, the Defendant filed a motion pursuant to Tennessee Rule of Criminal
Procedure 36.1 requesting clarification of the manner of service of his sentences and to
claim omitted jail credits to which he was allegedly entitled. Appointed counsel later
filed a Petition for Relief from Conviction or Sentence, claiming that the plea agreement
in case no. 09-CR-274 was invalid because the Defendant did not knowingly agree to the
terms of his sentence. The trial court issued an order, clarifying that the Defendant was
entitled to receive a certain amount of jail credit, correcting the judgment error in case no.
09-CR-274, and finally, clarifying that all the Defendant’s sentences were to run
concurrent with his federal sentence. In 2018, the Defendant filed another Rule 36.1
motion seeking to correct clerical errors or omitted jail credits, alleging that his jail
credits had been incorrectly applied. The trial court denied the motion because it
involved an administrative matter to be handled by the prison.

        In 2020, the Defendant filed a motion, which is the subject of this appeal, to
correct and/or amend his sentence, pursuant to Rule 36.1. In it, he contended that his
sentence in case no. 09-CR-274 was improperly enhanced by utilizing prior felonies
“contrary to statute.” The Defendant filed a proposed order to correct his ten-year
sentence to 7.2 years to be served at 20% as a Range I, Standard Offender. He also
requested a hearing. The trial court summarily denied the motion, clarifying that the
twelve-year sentence imposed in case no. 09-CR-274 had been ordered to run
consecutively to his other State convictions but concurrently with his federal sentence,
for a total effective sentence of twenty-two years. The trial court concluded that the
Defendant had not stated any basis for relief and was serving sentences he had agreed to
in his guilty plea. It is from this judgment that the Defendant now appeals.

                                              2
                                      II. Analysis

       On appeal, the Defendant asserts that the trial court erred when it denied his
motion because of the availability of a “remedial cure” to amend or correct his sentence
based on a “liberal construction of applicable statutes.” The State responds that the
Defendant’s bargained-for ten-year sentence for his Class B felony attempted second
degree murder conviction, as a Range I, Standard Offender, was authorized by applicable
statutes, and therefore, the trial court did not err when it denied his motion to amend or
correct the sentence. We agree with the State.

      Tennessee Rule of Criminal Procedure 36.1 provides in pertinent part that:

      (a) Either the defendant or the state may, at any time, seek the correction of
      an illegal sentence by filing a motion to correct an illegal sentence in the
      trial court in which the judgment of conviction was entered. For purposes
      of this rule, an illegal sentence is one that is not authorized by the
      applicable statutes or that directly contravenes an applicable statute.

      (b) Notice of any motion filed pursuant to this rule shall be promptly
      provided to the adverse party. If the motion states a colorable claim that
      the sentence is illegal, and if the defendant is indigent and is not already
      represented by counsel, the trial court shall appoint counsel to represent the
      defendant. The adverse party shall have thirty days within which to file a
      written response to the motion, after which the court shall hold a hearing on
      the motion, unless all parties waive the hearing.

Tenn. R. Crim. P. 36.1(a), (b) (2014). Rule 36.1 does not define the term “colorable
claim.” Nevertheless, our supreme court has explained that “for purposes of Rule 36.1, . .
. ‘colorable claim’ means a claim that, if taken as true and viewed in a light most
favorable to the moving party, would entitle the moving party to relief under Rule 36.1.”
State v. Wooden, 478 S.W.3d 585, 593 (Tenn. 2015).

       “Whether a sentence is illegal pursuant to Rule 36.1 is a question of law that we
review de novo with no presumption of correctness.” Id. at 589 (citing Summers v. State,
212 S.W.3d 251, 255 (Tenn. 2007); State v. Livingston, 197 S.W.3d 710, 712 (Tenn.
2006) (applying de novo review to determine whether a sentence is illegal for purposes of
habeas corpus relief); Arnold v. State, 143 S.W.3d 784, 786 (Tenn. 2004); Burnett v.
State, 92 S.W.3d 403, 406 (Tenn. 2002) (reviewing de novo the issue of whether a post-
conviction petition states a colorable claim for relief)).

      The following are examples of illegal sentences:
                                            3
       (1) a sentence imposed pursuant to an inapplicable statutory scheme; (2) a
       sentence designating a [Release Eligibility Date (RED)] where a RED is
       specifically prohibited by statute; (3) a sentence ordered to be served
       concurrently where statutorily required to be served consecutively; and (4)
       a sentence not authorized for the offense by any statute.

Davis v. State, 313 S.W.3d 751, 759 (Tenn. 2010) (internal citations omitted).

        The Defendant does not explain in his brief how his sentence is illegal. He merely
alleges that a fatal error renders his sentence void. The trial court, he argues, used his
prior felonies to “upgrade the judgment” in this case and then “mitigate the same” to a
Class B felony before using the prior felonies again in the sentencing phase to enhance
his sentence from the minimum to a ten-year sentence. He argues that this fails to
observe the “legislative application” of section 40-35-202(a), which requires notice of
intent to seek an enhanced punishment more than ten days prior to trial.

        The Notice of Intent to Seek an Enhanced Punishment is not included in the
record, and so, we have no way of knowing whether it was filed more than ten days prior
to the entry of the Defendant’s guilty plea. Timing of the same aside, from our review of
the record, we have determined that the Petitioner has failed to state a colorable claim for
Rule 36.1 relief. He entered a guilty plea to a lesser-included offense, attempted second-
degree murder, and received a bargained-for sentence within the appropriate sentencing
range. Accordingly, the trial court did not err when it denied his motion for Rule 36.1
relief. The Defendant is not entitled to relief.

                                     III. Conclusion

     In accordance with the aforementioned reasoning and authorities, we affirm the
judgment of the trial court.


                                            ____________________________________
                                             ROBERT W. WEDEMEYER, JUDGE




                                             4